 


109 HR 2968 IH: Dave Thomas Adoption Act of 2005
U.S. House of Representatives
2005-06-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 2968 
IN THE HOUSE OF REPRESENTATIVES 
 
June 17, 2005 
Mr. King of New York (for himself, Mr. Shimkus, Mr. Grijalva, Mr. Burton of Indiana, and Mr. LaHood) introduced the following bill; which was referred to the Committee on Ways and Means
 
A BILL 
To amend the Internal Revenue Code of 1986 to allow penalty-free withdrawals from individual retirement plans for adoption expenses. 
 
 
1.Short titleThis Act may be cited as the Dave Thomas Adoption Act of 2005. 
2.Penalty-free withdrawals from individual retirement plans for adoption expenses 
(a)In generalParagraph (2) of section 72(t) of the Internal Revenue Code of 1986 is amended by adding at the end the following new subparagraph: 
 
(G)Qualified adoption expenses 
(i)In generalDistributions from an individual retirement plan to the extent that the amount of such distributions does not exceed the lesser of— 
(I)$10,000 for the taxable year with respect to the adoption of a child, or 
(II)the amount determined under clause (ii). 
(ii)Determination of expenses not covered by creditThe amount determined under this clause is the excess (if any) of— 
(I)the qualified adoption expenses (as defined in section 23(d)) paid by the taxpayer during the taxable year with respect to the adoption of such child, over 
(II)the amount of the credit allowable under section 23 for such expenses (determined as if such credit were allowed for such year without regard to any limitation based on liability for tax). 
(iii)Special rules for child with special needsIn the case of an adoption of a child with special needs (as defined in section 23(d)(3))— 
(I)subclauses (I) and (II) of clause (i) shall not apply, and 
(II)a distribution during the applicable period from an individual retirement plan with respect to such adoption shall not be taken into account under this subparagraph to the extent that such distribution, when added to all other distributions with respect to such adoption from individual retirement plans for the applicable period, exceeds $10,000.For purposes of subclause (II), the term applicable period means the 3-taxable year period beginning with the taxable year in which such adoption becomes final. 
(iv)Ordering ruleDistributions shall not be taken into account under clause (i) if such distributions are described in subparagraph (A), (C), (D), (E), or (F) or to the extent paragraph (1) does not apply to such distributions by reason of subparagraph (B).. 
(b)Effective dateThe amendment made by this section shall apply to distributions after the date of the enactment of this Act. 
 
